Citation Nr: 0713480	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  98-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative residuals, status post laminectomy/diskectomy 
of lumbosacral spine, currently evaluated as 20 percent 
disabling, prior to January 20, 2005.

2.  Entitlement to an increased rating for service-connected 
degenerative changes of the thoracic spine for the period 
prior to January 20, 2005, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for service-connected 
post-operative residuals, status post laminectomy/diskectomy 
of lumbosacral spine with degenerative changes of the 
thoracic spine, from January 20, 2005, currently evaluated as 
40 percent disabling.

4.  Entitlement to an increased rating for service-connected 
degenerative changes of the cervical spine, currently 
evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for service-connected 
major depressive disorder, currently evaluated as 30 percent 
disabling.

6.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to July 
1964, and May 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998, 
February 2005, and April 2005 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In correspondence dated in July 2006, the veteran requested a 
videoconference hearing.  A notation in a deferred rating 
decision, dated in August 2006, shows that veteran, through 
his accredited representative, withdrew his request.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  For the period prior to January 20, 2005, the evidence 
fails to show that the veteran's service-connected post-
operative residuals, status post laminectomy/diskectomy of 
lumbosacral spine was manifested by severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, marked limitation of forward bending in standing 
position, or severe limitation of motion.

3.  For the period prior to January 20, 2005, the evidence 
does not show that the veteran's service-connected 
degenerative changes of the thoracic spine was manifested by 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

4.  Beginning January 20, 2005, the medical evidence does not 
show that the veteran's service-connected post-operative 
residuals, status post laminectomy/diskectomy of lumbosacral 
spine with degenerative changes of the thoracic spine is 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, or ankylosis 
of the entire thoracolumbar spine.  

5.  The competent medical evidence fails to show that 
veteran's service-connected degenerative changes of the 
cervical spine is productive of ankylosis.

6.  The competent medical evidence fails to shows that 
veteran's service-connected major depression is manifested by 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of memory; impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships

7.  The competent medical evidence does not include a 
diagnosis of arthritis during service or within one year 
thereafter; the competent medical evidence does not otherwise 
link arthritis of the knees to an incident in the veteran's 
active duty service.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for service-connected post-operative residuals, 
status post laminectomy/diskectomy of lumbosacral spine, 
prior to January 20, 2005 have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, Diagnostic Code 5293 (2002).  

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected degenerative changes of 
the thoracic spine, prior to January 20, 2005 have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5293 
(2002).  

3.  The schedular criteria for a disability rating in excess 
of 40 percent for service-connected post-operative residuals, 
status post laminectomy/diskectomy of lumbosacral spine with 
degenerative changes of the thoracic spine, from January 20, 
2005, have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, Diagnostic Code 5243 (2006).  

4.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected degenerative changes of 
the cervical spine have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, Diagnostic Code 5243 (2006).  

5.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected major depressive disorder 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 9434 (2006).
  
6.  Degenerative joint disease of the knees was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The RO provided the veteran with notice pursuant to the VCAA 
with respect to his claims for entitlement to an increased 
rating for his lumbar spine disability and entitlement to 
service connection for a knee disability in correspondence 
dated in April 2003.  In that correspondence, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to the benefits he sought.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim.   

The lumbar spine and knee disabilities claims were originally 
appealed from a February 1998 rating decision.  This decision 
was rendered prior to the enactment of the VCAA; therefore, 
it was impossible for VA to provide notice pursuant to the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
case was reconsidered in June 2003 and a supplemental 
statement of the case (SSOC) was issued.  The RO also issued 
an SSOC with respect to these issues in April 2005.  Thus, 
the Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
these claims and to respond to VA notices.  

The veteran was provided with fully compliant notice with 
respect to his claims for increased ratings for major 
depressive disorder, and thoracic and cervical spine 
disabilities in correspondence dated in December 2004.  
Specifically, the RO advised the veteran of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence VA was responsible for obtaining, what evidence 
the veteran was responsible for obtaining, and that the 
veteran should send any evidence in his possession that 
pertained to the claims.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
The Board finds that the veteran has been provided with 
appropriate notice with respect to all claims currently on 
appeal.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The RO 
has also provided the veteran with multiple VA examinations. 
The RO also scheduled the veteran for a videoconference, but 
the veteran withdrew his request.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Increased Ratings

Evidence

In a report of a VA spine examination, dated in April 1998, 
Dr. D.M. discussed the veteran's history of a diskectomy in 
1969.  Dr. D.M. went on to report that on examination, range 
of motion was to 70 degrees flexion, 20 degrees extension, 25 
degrees bending bilaterally, and 30 degrees rotation 
bilaterally.  There was a moderate bilateral paraspinal 
muscle spasm and tenderness.  Straight leg raising test 
caused low back pain at 40-45 degrees bilaterally.  There 
were no postural abnormalities, fixed deformities, or 
neurological deficits.  Dr. D.M. diagnosed degenerative disc 
disease of the lumbosacral spine, status post diskectomy; 
degenerative joint disease of the lumbosacral spine and 
chronic lumbosacral strain.  

In a report dated in April 1999, private physician, Dr. S.H., 
reported the following from a physical examination.  The 
lumbar spine had slight flattening of lumbar lordosis.  
Forward bending was limited to 50 degrees.

In a statement dated in March 2001, J.M. reported that 
imaging studies were consistent with degenerative spondylosis 
of the lumbar, thoracic, and cervical spine.  The veteran 
also had chronic neck pain due to this process and there were 
no surgical options at that time. 

In a statement dated in March 2001, Dr. J.H. that the 
veteran's pain began in the lower back while he was in 
service, but had spread throughout his cervical and thoracic 
region as well.  An MRI of the cervical, lumbar, and thoracic 
regions showed spondylitic disc changes, disc desiccation, 
and degenerative changes.  Dr. J.L. stated that it was 
probable that the cervical and thoracic pain had been 
exacerbated by the lumbar pathology.  

In a report of a VA spine examination, dated in May 2002, 
J.K., Physician's Assistant - Certified (PA-C), indicated 
that the veteran's claims file had been reviewed in 
conjunction with the examination.  The report reflected that 
the veteran complained of low, mid, and upper back pain.  The 
cervical spine pain reportedly began 4-5 years earlier from 
no apparent injury.  J.K. stated that the veteran had a light 
residual functional capacity and could lift 10 pounds 
frequently

On physical examination, J.K. detected no tenderness of the 
lumbar region, but mild tenderness in the thoracic region.  
The veteran had 80 degrees of flexion without pain and 15 
degrees of extension.  The veteran could side bend 20 degrees 
to the left and 25 degrees to the right.  

In the cervical spine, the veteran had 20 degrees of flexion 
and 30 degrees of extension.  The veteran could side bend to 
the left at 15 degrees, and to the right at 10 degrees with 
pain.  Deep tendon reflexes were equal and adequate in the 
bilateral upper and lower extremities.  Grip strength was 
equal and adequate bilaterally.  J.K. diagnosed degenerative 
changes of the lumbar spine and degenerative arthritis at the 
cervical and thoracic spine.

J.K. also stated that the veteran's degenerative 
spondylolysis of the cervical and thoracic spine was not 
secondary to the injury he sustained while in service because 
there were no injuries to this area in service.  There was 
mild limitation of motion or functional limitations due to 
pain on the range of motion of the veteran's cervical and 
lumbar spine, but nothing of significance.  

In a letter dated in July 2002, the veteran claimed that his 
back disabilities had caused him to miss a great amount of 
work during the past year.  The veteran claimed that he 
seldom could perform all of his work duties in a full day 
without experiencing pain and discomfort.

In a VA examination report, dated in March 2003, K.E., PA-C, 
discussed the veteran's history of in-service back injury and 
diskectomy, and noted that the claims file had been reviewed.  
K.E. noted the following on physical examination.  The 
veteran's gait was characterized by a slight limp and he 
stood with a slight list with some slight curvature of the 
spine.  Forward flexion was to 90 degrees, backward extension 
to 30 degrees, left and right extension was 15 degrees 
bilaterally, and rotation was to 30 degrees bilaterally.  
Repeated range of motion produced fatigability and increased 
tenderness, but no muscle spasms were noted.  

In the cervical spine, rotation was to 35 degrees in the left 
and 50 degrees in the right.  Extension and flexion were both 
to 30 degrees.  Lateral flexion was to 15 degrees 
bilaterally.  There was marked decrease in range of motion 
with repeated movements due to tenderness of the lumbosacral 
spine.  

Neurological examination was negative for abnormalities.  X-
rays taken in May 2002 revealed varying degrees of 
degenerative changes in the cervical, thoracic, and lumbar 
spine.

K.E. concluded that it was difficult to provide an exact 
percentage of the extent to which the cervical and thoracic 
spine conditions were exacerbated by the lumbar pathology, 
but given the veteran's stance, altered gait, etc., it would 
certainly have been a significant contributing factor to the 
degenerative changes.  

B.V., PA-C, in a VA spine examination report dated in May 
2003, indicated that the veteran reported missing 20 days of 
work in the past year.  The veteran reported that more 
frequently, however, he had to leave work because of his back 
pain.  The veteran had never had incapacitation or episodes 
of bed rest due to his pain.  B.V. estimated that the 
veteran's functional capacity was "medium."  The veteran 
could lift 50 pounds maximum and 25 pounds frequently.  

On examination, B.V. determined that the veteran could 
forward flex to 80 degrees without pain.  Extension was to 30 
degrees without pain, and side bend was to 30 degrees without 
pain bilaterally.  Neurological examination was negative for 
abnormalities.  B.V. stated that the veteran had degenerative 
disc disease and degenerative joint disease, secondary to the 
laminectomy/diskectomy at L5-S1.

In a statement dated in June 2003, the veteran explained that 
his job with a promotional products company required him to 
spend 3-6 hours driving to different locations.  The veteran 
stated that after driving for so long, he had to unload 
products, which caused incapacitating episodes.  The veteran 
also recalled that he missed 22 working days due to what he 
described as "severe incapacitating episodes."  

In a statement dated in June 2004, the veteran described a 
constant pain when he rotated his neck that had become more 
intense.  The veteran also stated that he began treatment for 
a bulging disc in his spine and that the disc was putting 
pressure on his nerves causing a shooting pain down his back 
and both arms.  

In a treatment note, dated in April 2004, Dr. B.C. stated 
that the veteran had back pain more mechanical in nature with 
some underlying myofascial pain and piriformis.  Dr. B.C. 
felt that the veteran would benefit from traction for both 
the neck and the low back.  Dr. B.C. stated that the veteran 
would first be sent to physical therapy before trying any 
interventional techniques in regard to the low back.  

In a treatment note dated in June 2004, Dr. B.C. stated that 
the veteran's had improved by 20 percent.  Dr. B.C. set the 
veteran up for an interferential electrical stimulation unit.  

In a letter dated in June 2004, Dr. B.C. stated that it was 
possible that the veteran's lumbar degenerative disc disease 
had exacerbated in the past several years and that this 
exacerbation had possibly brought forth other diagnoses.  
These other diagnoses included cervical spondylolysis, 
cervical facet arthropathy, unspecified torticolis, and 
myofascial pain syndrome.

In a letter dated in June 2004, Dr. J.B. stated that he had 
treated the veteran for major depressive disorder since June 
2002.  Dr. J.B. stated that the symptoms associated with this 
disorder, including anxiety and tension, had made his spine 
problems worse.

In a letter dated in July 2004, the veteran stated that his 
major depressive disorder had increased in severity.  The 
veteran explained that Dr. J.B. had to increase the veteran's 
medications and that the conflict in Iraq had made his 
condition more difficult. 

In a VA spine examination report, dated in January 2005, 
K.E., PA-C, indicated that he had examined the veteran and 
reviewed his claims file.  The report reflected the following 
complaints as relayed by the veteran.  The veteran had pain 
down both legs and in his neck.  The neck pain was constant 
and rated about 7 out of 10 in intensity.  The veteran had 
not been placed on medically ordered bedrest in the past year 
and had not been hospitalized in the past year.  

On physical examination, K.E. determined range of motion in 
the thoracolumbar spine to be as follows: flexion to 45 
degrees, extension to zero degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
Range of motion in the cervical spine was reported as forward 
flexion to 35 degrees, backward extension to 45 degrees, 
lateral flexion to 30 degrees bilaterally, rotation to the 
right to 30 degrees, and rotation to the left to 40 degrees.  

K.E. detected muscle spasms in the posterior base of the neck 
at the trapezius.  The veteran had thenar atrophy of the left 
hand with bilateral shoulder weakness 4/5.  Deep tendon 
reflexes were brisk to upper and lower extremities 
bilaterally.  X-rays taken in March 2003 showed degenerative 
disc disease and osteoarthritic changes in the lumbar spine.  
X-ray of the cervical spine showed moderate multiple level 
degenerative disc disease and osteoarthritic changes of the 
cervical spine.  

K.E. concluded that the veteran showed marked functional loss 
of both the thoracic and cervical spines with atrophy of the 
muscles.  The veteran had marked fatigability of the lumbar 
sacral spine, as well as the cervical spine on repeated range 
of motion with loss of about 50 percent of the range of 
motion on repeated attempts.  The veteran also showed loss of 
range of motion that appeared to be due to pain.  

In a report of a VA mental disorders examination, dated in 
January 2005, Dr. M.F. indicated that he interviewed the 
veteran and reviewed his claims file.  Dr. M.F. noted the 
following.  Speech was clear, affect was sad and overall mood 
was depressed.  Orientation was appropriate and thinking was 
spontaneous and logical.  Relationships with others seemed 
good in quality.  The veteran had some problems with 
concentration.  Reasoning skills indicated the ability to 
think abstractly and the estimated intellectual functioning 
level was above average.  Judgment was diminished by his 
depression, which lead to irritability.  

Dr. M.F. concluded that the veteran's depression was 
manifested by sadness, insomnia, diminished pleasure, 
irritability, appetite disturbance, weight gain, low energy 
level, loss of sexual interest, excessive daytime sleeping, 
concentration problems, and low self-esteem.  Current 
intensity was moderate with impaired occupational 
functioning, judgment, and mood.  Social abilities and range 
of activities were good.  Dr. M.F. assessed a GAF score of 
55.  

In a letter dated in July 2005, Dr. J.H. explained that the 
veteran's back disabilities had worsened during the past 5 
years, and would continue to worsen.  Dr. J.H. stated that 
the veteran's pain exacerbations often required episodes of 
bed rest, which were not the usual recommendations for 
treatment.  Dr. J.H. stated, however, that bed rest was the 
only physical modality that improved symptoms.  This, Dr. 
J.H. stated, had resulted in prolonged episodes of missed 
work.  

In a letter dated in July 2005, Dr. J.B. stated that the 
veteran reported a variety of symptoms associated with his 
major depressive disorder.  These symptoms included loss of 
interest in productivity in running his company, loss of 
motivation, loss of memory, frequent mood swings, inability 
to express feelings, negative frame of mind, suspicion of 
others, memories of bad experiences in Vietnam, and 
nightmares. 

In a VA examination report, dated in April 2006, Dr. M.S. 
reported that in the cervical spine, flexion was to 40 
degrees, extension to 20 degrees, and lateral flexion to 10 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  In the thoracolumbar spine, flexion was to 45 
degrees, extension to 10 degrees, and lateral flexion to 10 
degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  

Sensory examination of the upper extremities was normal.  
Lasegue's sign was negative.  An electromyograph (EMG) study, 
conducted in April 2006, indicated moderate bilateral median 
neuropathies at the wrist consistent with carpel tunnel 
syndrome.  No denervation was noted.  The veteran had 
moderate chronic left ulnar neuropathy at the elbow.  No 
acute changes were noted, there was no evidence of cervical 
or lumbosacral radiculopathy, brachial or lumbosacral 
plexopathy, generalized peripheral neuropathy, or other 
peripheral nerve entrapment syndrome or injuries.  There was 
no evidence of myogenic abnormalities.  

Dr. M.S. diagnosed cervical, thoracic, and lumbar arthralgia 
with significant occupational defects.  Dr. M.S. considered 
the effect on most activities to be moderate or severe.  

In a VA mental disorders report, dated in May 2006, Dr. R.B. 
noted the following.  The veteran's mood was depressed and 
affect was guarded.  The veteran's thoughts were clear and 
goal oriented and there was no evidence of delusions or 
hallucinations.  Cognitive abilities are grossly intact.  The 
veteran described occasional suicidal ideation, but had not 
plan or intent.  Dr. R.B. diagnosed major depressive disorder 
and post-traumatic stress disorder.  Dr. R.B. assigned a GAF 
score of 52.  

In a psychiatric treatment note from VAMC Fayetteville, 
Arkansas, dated in May 2006, Dr. J.W. assessed a GAF score of 
60, and diagnosed major depression and sleep apnea.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.  

Lumbar Spine Prior to January 20, 2005

The veteran filed the claim for an increased rating for the 
service-connected lumbar spine disability in February 1998.  
During the course of this appeal, the regulations controlling 
low back disabilities were amended, effective September 26, 
2003.  Amendment to Part 4, Schedule for Rating Disabilities, 
68 Fed. Reg. 51,454-51,458 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004-2005)).  These changes 
affected all spine disabilities with the exception of 
intervertebral disc syndrome, which had previously been 
amended in August 2002, and effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC shows that the RO considered 
the veteran's low back disability under the old and new 
rating criteria.  

The veteran's lumbar spine disability is currently rated as 
20 percent disabling for the period prior to January 20, 
2005, pursuant to Diagnostic Code 5293 under the criteria in 
effect prior to September 23, 2002.  Diagnostic Code 5293 
provides for a higher 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002). 

Here the evidence does not show that the veteran's 
intervertebral disc syndrome met the criteria for the higher 
rating under the old criteria prior to January 20, 2005.  
At that time, the evidence showed only mild functional 
limitations, which according to J.K., PA-C, was "nothing of 
significance."
  
Although the veteran claimed that his back disabilities had 
caused him to miss a great amount of work and that he 
frequently had to leave work because of his back pain, the 
medical evidence did not show that he had "severe" attacks.  
Although the veteran characterized his lumbar spine 
disability as having what he described as "severe 
incapacitating episodes", the criteria needed for the 
"severe" rating contemplates a disability more serious than 
what the medical evidence showed at that time.

The Board is required to consider other diagnostic codes 
under the old criteria.  Under the old rating criteria, a 
higher rating of 40 percent is also warranted for severe 
lumbosacral strain with listing of the whole spine opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. 
§ 4.72, Diagnostic Code 5295 (2002).  

Under the old schedule, a rating of 40 percent is also 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.72, Diagnostic Code 5292 (2002).  A 
rating of 20 percent is warranted for moderate limitation of 
motion of the lumbar spine.  The words "severe" and 
"moderate" in 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), are not defined in the old regulations, but guidance 
can be obtained from the amended regulations.  The current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984; therefore, the 
Board will apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  

The veteran is not entitled to a rating in excess of 20 
percent for his service-connected lumbar spine disability 
under any other diagnostic codes in effect prior to September 
23, 2002 for the period prior to January 20, 2005.  The 
evidence did not show that the veteran had marked limitation 
of forward bending.  Instead, forward flexion was measured 
between 70 and 90 degrees at various times.  The evidence 
also failed to show loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  That B.V. estimated that the veteran's functional 
capacity was "medium" indicates that the loss of motion was 
not as severe as the 40 percent rating would warrant.   

The Board now considers the amended criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
and for all other spine disabilities, effective September 26, 
2003.  Pursuant to the amended criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Under Diagnostic Code 5293, if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective from Sept. 23, 2002).  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  Id.

Here, the evidence does not show that prior to January 20, 
2005 the veteran's lumbar spine disability was marked by 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  Prior to that time, there was no competent medical 
evidence indicating that the veteran had had any 
incapacitating episodes.  As such evidence does not exist, 
the Board finds that a higher rating is not warranted on this 
basis.  

The Board now considers the veteran's service-connected low 
back disability under the criteria as amended in August 2003, 
effective September 26, 2003.  Under the new criteria, all 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Under that 
rating formula, a 40 percent rating requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, (2006).  A 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine.  Id.  

Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2006).        

Under the new criteria, intervertebral disc syndrome is to be 
evaluated under either the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (6) (2006).  The 
Formula for Rating  Intervertebral Disc Syndrome Based on 
Incapacitating Episodes under the new criteria is the same as 
that applicable under the old Diagnostic Code 5293.  As 
explained above, the veteran is not entitled to a higher 
rating for the period prior to January 20, 2005 under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board also finds that a 40 percent rating is not 
warranted prior to January 20, 2005 pursuant to the General 
Rating Formula either.  Here, the 40 percent rating for spine 
disabilities is not warranted because the evidence does not 
show that forward flexion of the thoracolumbar spine was 
limited to 30 degrees or less or that the veteran's 
disability was productive of favorable ankylosis of the 
entire thoracolumbar spine.  

Finally, regarding neurologic abnormalities, a separate 
evaluation is not warranted.  The medical evidence is 
negative for neurologic abnormalities related to the 
veteran's lumbar spine disability.

Thoracic Spine Prior to January 20, 2005

The veteran's thoracic spine disability is rated as rated as 
10 percent disabling, pursuant to Diagnostic Code 5243 of the 
new ratings criteria for the period prior to January 20, 
2005.  The veteran filed his increased rating claim in July 
2004, therefore, only the new rating criteria will be 
considered.

Under Diagnostic Code 5243, a higher 20 percent rating is 
warranted for intervertebral disc syndrome if there are 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

The veteran is not entitled to a rating higher than 10 
percent for his thoracic spine disability prior to January 
20, 2005 because the manifestations of this disability have 
already been considered in the rating for the thoracolumbar 
spine.  These manifestations must not be rated under a 
different diagnostic code.  38 C.F.R. 
§ 4.14 (2006).  

Lumbar and Thoracic Spine Beginning January 20, 2005

Effective January 20, 2005, the veteran's service-connected 
lumbar and thoracic spine disabilities were combined and 
rated as one disability.  This disability is currently rated 
as 40 percent disabling pursuant to Diagnostic Code 5243 of 
the new criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  

The veteran is not entitled to a rating higher than 40 
percent pursuant to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes because the 
evidence does not show there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Although Dr. J.H. indicated that the veteran's 
pain exacerbations often required episodes of bed rest, it 
was unclear exactly how often the veteran required such 
episodes.  Also, considering that K.E., PA-C, indicated that 
the veteran had not been placed on medically ordered bedrest, 
it is unclear whether such treatment was prescribed, as 
required by the regulations.  The Board is unable to grant a 
higher rating without such evidence.  

A higher rating is also not warranted pursuant to the General 
Rating Formula because the competent medical evidence is 
negative for a showing of ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula, (2006).  

Cervical Spine 

The veteran's cervical spine disability is currently rated as 
30 percent disabling pursuant to Diagnostic Code 5243 of the 
new criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  The veteran filed his claim for an increased rating 
for his cervical spine disability in July 2004.  Thus, only 
the new rating criteria will be considered.

For reasons explained more fully above, the veteran's spine 
disability has not been characterized by incapacitating 
episodes and a higher rating pursuant to the Formula for 
Rating Intervertebral Disc Syndrome is not applicable.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  Under the 
General Rating Formula, a 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, General Rating Formula (2006).  There was no 
evidence, however, of presence of ankylosis of the veteran's 
cervical spine, and the higher rating is not warranted.



Major Depressive Disorder

The veteran's service-connected major depressive disorder is 
presently assigned a 30 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2006).  Major depressive 
disorder is rated pursuant to the General Rating Formula for 
Mental Disorders.  Id.  Under the General Rating Formula for 
Mental Disorders, a 50 percent rating is prescribed for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A GAF score of 61-70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A score of 51-60 reflects some moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

The veteran's major depressive disorder does not meet the 
criteria for the higher 50 percent rating.  Although the 
veteran's judgment was considered to be diminished and his 
mood depressed, his cognitive abilities were found to be 
grossly intact.  For example, his thinking was found to be 
logical, and his estimated intellectual functioning level was 
above average.  Moreover, his thoughts and speech were clear 
and goal oriented and there was no evidence of delusions or 
hallucinations.  That the examiner described the quality of 
the veteran's relationships with others as "good" indicates 
that he does not have major difficulty in establishing and 
maintaining social relationships.  

Overall, the demonstrated symptoms appear to be of moderate 
intensity.  
The veteran's GAF scores ranged from 52-60, which reflect 
only moderate symptoms; these symptoms are accounted for in 
the presently assigned 30 percent rating.  

III.  Service Connection for Degenerative Joint Disease, 
Bilateral Knees

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Absent a showing of arthritis 
at the time of separation from service or within the 
statutory presumption period of one year, a veteran may 
nevertheless establish service connection by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).      

Analysis

The veteran's service medical records are negative for 
treatment of a knee injury and post-service treatment records 
fail to show treatment or diagnosis of a knee disorder within 
one year after the veteran's discharge.  The earliest record 
of a diagnosis for arthritis of the knees is found in a 
report until from Dr. A.M., dated in February 1998, which was 
nearly 30 years after the veteran's discharge.  

The medical evidence does not otherwise link arthritis of the 
knees to an incident in the veteran's active duty service.  
Included among the medical evidence are two VA examination 
reports.  Neither of these reports links any current knee 
disability to an incident in service.  In a report of that 
examination, dated in April 1998, Dr. D.M. reported that the 
veteran alleged progressive difficulties with his knees only 
over the past 12-15 years and denied any specific injury.  
Dr. D.M. determined range of motion to be from zero to 130 
degrees bilaterally, and that the veteran's gait and station 
were normal.  Dr. D.M. diagnosed degenerative joint disease 
of the knees. 

In the second VA knee examination report, dated in May 2003, 
B.V., PA-C, stated that the veteran denied every having any 
knee injuries.  B.V. stated that the veteran had not missed 
work due to his knee.  B.V. also stated that range of motion 
was normal and there was no dislocation, recurrence, 
subluxation, or inflammatory arthritis.  B.V. stated that the 
veteran had moderate degenerative joint disease, bilateral 
knees, that was not likely secondary to his back condition.  
 
The veteran provided his own lay opinion regarding his knee 
condition its etiology.  In a statement dated in June 2003, 
the veteran described the severity of his knee condition and 
cited medical literature explaining the etiology of arthritis 
in the knees.  In a statement dated in August 2004, the 
veteran cited the same medical literature that he had 
previously submitted.  

The Board has considered the medical literature submitted by 
the veteran as well as the veteran's assertions regarding the 
etiology of his knee arthritis.  The Board, however, is 
unable to grant service connection based on this evidence.  
The veteran's allegation that he his arthritis is related to 
his military service is based on his own opinion.  However, 
as a lay person, he has no professional expertise.  Lay 
assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value since lay 
persons are not competent to offer medical opinions.  The law 
is well established that where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  An increased rating for service-connected post-operative 
residuals, status post laminectomy/diskectomy of lumbosacral 
spine, currently evaluated as 20 percent disabling, prior to 
January 20, 2005, is denied.

2.  An increased rating for service-connected degenerative 
changes of the thoracic spine for the period prior to January 
20, 2005, currently evaluated as 10 percent disabling, 
currently evaluated as 10 percent disabling, is denied.

3.  An increased rating for service-connected post-operative 
residuals, status post laminectomy/diskectomy of lumbosacral 
spine with degenerative changes of the thoracic spine, from 
January 20, 2005, currently evaluated as 40 percent 
disabling, is denied.

4.  An increased rating for service-connected degenerative 
changes of the cervical spine, currently evaluated as 30 
percent disabling, currently evaluated as 10 percent 
disabling, is denied.  

5.  An increased rating for service-connected major 
depressive disorder, currently evaluated as 30 percent 
disabling, is denied.

6.  Service connection for degenerative joint disease, 
bilateral knees is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


